DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 08 December 2020.  Claims 1, 3-20 are pending in the application.  Claim 1 has been amended.  Claims 10-20 are new.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-010597 was received on 20 January 2020 as required by 37 CFR 1.55.

Drawings
The drawings filed on 12 December 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit (US PGPub 2015/0283829 A1), in view of Fujii et al. (US PGPub 2013/0070017 A1), hereinafter Fujii.
With regard to Claim 1, Gazit discloses an application apparatus (44; Abstract; Fig. 4; ¶0045) comprising: 
a first roller (16) configured to apply a treatment liquid to a recording medium conveyed (¶0044-0046, Fig. 4; ¶0008-0011, Fig. 1); 
a second roller (161) disposed in contact with the first roller (16) and forming, with the first roller (16), a conveyance nip in which the recording medium is nipped (¶0027; Fig. 1; ¶0040; Fig. 4) 
a third roller (14) disposed in contact with the first roller (Fig. 4; first roller 16) at a position different from the conveyance nip (Figs. 1, 4), the third roller (14) having a rigidity higher than a rigidity of the first roller (¶0010, roller 14 made of metal such as steel or aluminum and coated by a material such as ceramic; roller 16 having outer surface comprising rubber); and 
a fourth roller (Fig. 4; 141) disposed in contact with the second roller (161) at a position different from the conveyance nip (Fig. 4), the fourth roller (141) having a rigidity higher than a rigidity of the second roller (¶0010, same as first and third roller; ¶0045).
Although Gazit discloses a nip in the embodiment of Figure 1, Gazit describes and illustrates a nip in the embodiment of Figure 4, but does not explicitly disclose the term nip.  However, Gazit discloses where the features are similar to the media treatment apparatus of Figure 1, does not include impression drum, but instead includes “a third roller 141 and a fourth roller 161” for the apparatus to be a duplex apparatus “since media 26 is fed between the second roller 16 and the fourth roller 161.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nip of embodiment of Figure 1 in the embodiment of Figure 1 as described and illustrated (but not explicitly stated), in order to feed the media 26 between the rollers for treatment of the media as disclosed (¶0045).
Irrespective, the secondary reference of Fujii discloses a nip formed between the rollers (¶0086-0093; Figs. 4, 12; ¶0128); a liquid supply pan configured to store a treatment liquid, wherein the third roller is disposed in the liquid supply pan to be immersed in the treatment liquid (see Figs. 4, 12; ¶0091, processing fluid applicator 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nip pressure between the application rollers of Fujii, with the application apparatus of Gazit, in order to control the amount of application of the fluid, as taught by Fujii (¶0130).

Gazit further discloses an image forming system (¶0001; Fig. 2; ¶0012-0013) comprising: an image forming apparatus configured to discharge a liquid to form an image on a recording medium while conveying the recording medium (¶0001; Fig. 2; ¶0012-0013); and the application apparatus according to claim 1, to apply a treatment liquid onto the recording medium (see claim 1 above and ¶0001-0016; Fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gazit, in view of Fujii, and further in view of Ohba et al. (US PGPub 2014/0253652 A1), hereinafter Ohba.
With regard to Claim 3, Gazit does not explicitly disclose a first pressing member configured to press the first roller toward the conveyance nip; and a second pressing member configured to press the second roller toward the conveyance nip.  
The secondary reference of Fujii discloses a pressure formed and released between the application rollers (¶0086-0093; Figs. 4, 12; ¶0128, 0130), but does not explicitly disclose pressing members.
The tertiary reference of Ohba discloses a first pressing member configured to press the first roller toward the conveyance nip (Figs. 1-2; ¶0069); and a second pressing member configured to press the second roller toward the conveyance nip (Figs. 1-2; ¶0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressing member of Ohba, with the combination of Gazit-Fujii, in order to prevent contact between rollers causing deformation and non-uniform application of treatment liquid when rollers are not in rotation, as taught by Ohba (¶0068-0069; rollers 1 and 3; Figs. 1-2) and to control pressure to adjust for different thickness medias and fluid amounts (¶0018).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gazit, in view of Fujii, in view of Ohba, and further in view of Naitoh et al. (US PGPub 2012/0275834 A1), hereinafter Naitoh.
With regard to Claim 4, Gazit-Fujii-Ohba do not explicitly disclose wherein a deflection amount of each of the third roller and the fourth roller is 0.1 mm or smaller in a state where the first pressing member and the second pressing member press the first roller and the second roller, respectively.
The quaternary reference of Naitoh discloses wherein a deflection amount of each of the third roller and the fourth roller is 0.1 mm or smaller in a state where the first pressing member and the second pressing member press the first roller and the second roller, respectively (¶0064; Fig. 6; 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deflection amount of Naitoh, with the combination of Gazit-Fujii-Ohba, in order to prevent defective images from being produced, as taught by Naitoh (¶0062).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit, in view of Fujii, and further in view of Furukawa et al. (US PGPub 2010/0053239 A1), hereinafter Furukawa 1.
With regard to Claim 5, Gazit -Fujii do not explicitly disclose wherein the third roller has a larger diameter than a diameter of the first roller.
The tertiary reference of Furukawa 1discloses wherein the third roller (Fig.2, roller 62) has a larger diameter than a diameter of the first roller (Fig.2, roller 62 larger than roller 66; ¶0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the roller diameters of Furukawa 1, with the Gazit-Fujii, in order to reduce the dimensions of the apparatus and size the rollers in accordance with one another, as taught by Furukawa 1 (¶0055).

With regard to Claim 6, Gazit-Fujii do not explicitly disclose wherein the fourth roller has a larger diameter than a diameter of the second roller.
The tertiary reference of Furukawa 1 discloses wherein the fourth roller (Fig.2, roller 62) has a larger diameter than a diameter of the second roller (Fig.2, roller 62 larger than roller 66; ¶0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the roller diameters of Furukawa 1, with the combination of Gazit-Fujii, in order to reduce the dimensions of the apparatus and size the rollers in accordance with one another, as taught by Furukawa 1 (¶0055).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit, in view of Fujii, and further in view of Takahashi et al. (US PGPub 2008/0121126 A1), hereinafter Takahashi.
With regard to Claim 7, Gazit-Fujii do not explicitly disclose wherein the second roller includes glass beads bonded to a surface of the second roller.
The tertiary reference of Takahashi discloses glass beads bonded to a surface of the roller (¶0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the glass beads bonded o surface of Takahashi, with the combination of Gazit-Fujii, in order to repel dirt and stains on a printed matter and to minimize swelling and ink blot, as taught by Takahashi (¶0045).

Takahashi further discloses wherein the surface of the second roller is made of rubber (¶0044).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US PGPub 2013/0249995 A1), hereinafter Furukawa 2, in view of Gazit (US PGPub 2015/0283829 A1).
With regard to Claim 10, Furukawa 2 discloses an application apparatus (Abstract; Fig. 8; coating apparatus 32) comprising: 
a liquid supply pan configured to store a treatment liquid (Fig. 8; ¶0203); 
a first roller (302) configured to apply the treatment liquid (306) to a recording medium conveyed (¶0209); 
a second roller (31) disposed in contact with the first roller (Fig. 8; 302) and forming, with the first roller, a conveyance nip in which the recording medium is nipped (Fig. 8; ¶0147, application position; ¶0162); 
a third roller (Fig. 8; 304B) disposed in contact with the first roller (302) at a position different from the conveyance nip (Fig. 8);
a fourth roller (23) disposed in contact with the second roller (31) at a position different from the conveyance nip (Fig. 8); and 
a fifth roller (304A) disposed in the liquid supply pan (306; ¶0203) to be immersed in the treatment liquid (¶0203; Fig. 8), wherein the fifth roller (304A) is in contact with the third roller (304B; Fig. 8; ¶0203).
Furukawa 2 does not explicitly disclose the third roller having a rigidity higher than a rigidity of the first roller; the fourth roller having a rigidity higher than a rigidity of the second roller.
Gazit discloses the third roller (14) having a rigidity higher than a rigidity of the first roller (¶0010, roller 14 made of metal such as steel or aluminum and coated by a material such as ceramic; roller 16 having outer surface comprising rubber); the fourth roller (141) having a rigidity higher than a rigidity of the second roller (¶0010, same as first and third roller; ¶0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rigidity of the rollers of Gazit, with the application apparatus of Furukawa 2, in order to be (more) suitable for receiving liquid treatment and for transferring the liquid treatment to an object, as taught by Gazit (¶0010).

With regard to Claim 17, Furukawa 2 further discloses an image forming system (Abstract; Fig. 1) comprising: an image forming apparatus (Fig. 1) configured to discharge a liquid to form an image on a recording medium while conveying the recording medium (¶0032); and the application apparatus according to claim 10 (see rejection under claim 10 above), to apply a treatment liquid onto the recording medium (¶0046).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa 2, in view of Gazit, and further in view of Ohba et al. (US PGPub 2014/0253652 A1), hereinafter Ohba.
With regard to Claim 11, Furukawa 2-Gazit does not explicitly disclose a first pressing member configured to press the first roller toward the conveyance nip; and a second pressing member configured to press the second roller toward the conveyance nip.
The tertiary reference of Ohba discloses a first pressing member configured to press the first roller toward the conveyance nip (Figs. 1-2; ¶0069); and a second pressing member configured to press the second roller toward the conveyance nip (Figs. 1-2; ¶0069).
Ohba, with the combination of Furukawa 2-Gazit, in order to prevent contact between rollers causing deformation and non-uniform application of treatment liquid when rollers are not in rotation, as taught by Ohba (¶0068-0069; rollers 1 and 3; Figs. 1-2) and to control pressure to adjust for different thickness medias and fluid amounts (¶0018).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa 2, in view of Gazit, in view of Ohba, and further in view of Naitoh et al. (US PGPub 2012/0275834 A1), hereinafter Naitoh.
With regard to Claim 12, Furukawa 2-Gazit -Ohba do not explicitly disclose wherein a deflection amount of each of the third roller and the fourth roller is 0.1 mm or smaller in a state where the first pressing member and the second pressing member press the first roller and the second roller, respectively.
The quaternary reference of Naitoh discloses wherein a deflection amount of each of the third roller and the fourth roller is 0.1 mm or smaller in a state where the first pressing member and the second pressing member press the first roller and the second roller, respectively (¶0064; Fig. 6; 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deflection amount of Naitoh, with the combination of Furukawa 2-Gazit -Ohba, in order to prevent defective images from being produced, as taught by Naitoh (¶0062).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa 2, in view of Gazit, and further in view of Takahashi et al. (US PGPub 2008/0121126 A1), hereinafter Takahashi.
With regard to Claim 15, Furukawa 2-Gazit do not explicitly disclose wherein the second roller includes glass beads bonded to a surface of the second roller.
The tertiary reference of Takahashi discloses glass beads bonded to a surface of the roller (¶0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the glass beads bonded to a surface of Takahashi, with the combination of Furukawa 2-Gazit, in order to repel dirt and stains on a printed matter and to minimize swelling and ink blot, as taught by Takahashi (¶0045).

With regard to Claim 16, Takahashi further discloses wherein the surface of the second roller is made of rubber (¶0044).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 18 is that applicants claimed invention includes an application apparatus wherein a diameter of the first roller is less than a diameter of the second roller.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 19-20 are allowable because they depend from claim 18.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 13 is that applicants claimed invention includes an application apparatus wherein the third roller has a larger diameter than a diameter of the first roller.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 14 is that applicants claimed invention includes an application apparatus wherein the fourth roller has a larger diameter than a diameter of the second roller.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Response to Arguments
Applicant's arguments, see pages 6-7, filed 08 December 2020 with respect to the rejection(s) of claim(s) 2 under 35 USC 103, are moot in view of the new grounds of rejection applied to claim 1 in this action which incorporated aspects of claim 2 in part.  
Re. Claim 2: Applicant argues that there is no sufficient motivation to combine the references Gazit with Fujii (Applicant pgs. 6-7).   In support of this contention, “applicant submits that one of ordinary skill in the art would not be motivated to modify Gazit because Gazit incapable of selectively apply the liquid treatment to the media, thereby rendering Gazit inoperable for its intended purpose” (Applicant, pg. 7).  However, the Examiner after careful consideration of applicant’s argument, respectfully disagrees.  First, applicant’s argument that there is no sufficient motivation is incorrect.  One of ordinary skill in the art is sufficiently motivated to incorporate the nip pressure between the application rollers of Fujii, with the application apparatus of Gazit, in order to control the amount of application of the fluid, as taught by Fujii (¶0130).  Applicant appears not to consider this motivation in their argument.
Applicant suggests that by combining Fujii with Gazit, would prevent Gazit from its intended purpose of “controlling the drop ejectors to selectively apply the liquid treatment to the rollers in order to control where the liquid treatment is applied to the sheet” (Applicant, pg. 7, ¶3) and that “such modification renders Gazit inoperable for its intended purpose” (Applicant, pg. 7).  Examiner respectfully disagrees.  
First, Gazit is clear that media may first be provided to the media treatment apparatus 20 and then to the printer 22, wherein the liquid treatment is a pre-printing treatment such as a primer.  In other examples, media may first be provided to the printer 22 and then subsequently to the media treatment apparatus 20, wherein the liquid treatment is a post-printing treatment such as a varnish (See ¶0013).  Thus, the treatment apparatus may function as a pre-treatment or a post-treatment of liquid, not merely as a printing device for applying ink to media to form text and/or images on the media as applicant suggests.  In a pre-treatment or post-treatment, the selective application of liquid to the media to form text and images is not a necessity.  
Second, Claim 2 recites “the third roller is disposed in the liquid supply pan to be immersed in the treatment liquid.”  Fujii discloses a third roller disposed in the liquid supply pan to be immersed in the treatment liquid as cited in the rejection above.  Applicant appears to Fujii, with Gazit necessarily eliminates the drop ejectors.  Even if this were true, only one side droplet ejector would be affected as required by the claim.  Thus, Gazit is free to operate on the one side to selective apply the liquid treatment to the roller in order to control where the liquid treatment is applied to the sheet and also have the utility of controlling the amount of application of the fluid, as taught by Fujii (¶0130) and to uniformly apply fluid to the application roller (third roller side as claimed), as taught by Fujii (¶0040).  Thus, examiner finds applicants arguments not to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853